WARNER, Judge.
Having considered the record and the thorough final judgment rendered by the trial court in this dissolution of marriage, we find that the court acted within its discretion and affirm on all issues except two. The trial court erroneously failed to award interest to the appellant on the child support arrearages. See Applegate v. Applegate, 566 So.2d 865 (Fla. 1st DCA 1990); Butchart v. Butchart, 469 So.2d 965 (Fla. 4th DCA 1985). We remand for the trial court to calculate and award the interest.
As to the appellant’s claim that the trial court erred in requiring her to provide medical insurance coverage for the children, we also reverse. The trial court had no evidence of the expense or availability of medical coverage to the appellant. While the trial court exceeded the guidelines amount in awarding child support to the appellant, there is no evidence that the additional amount would be sufficient to purchase insurance. Without this evidence it was error to *308require the appellant alone to provide such insurance.
We therefore remand either to remove this requirement from the final judgment or to ascertain the availability and expense of such coverage and to allocate it between the parties in accordance with section 61.30(6), Florida Statutes (1993).
STONE and POLEN, JJ., concur.